Citation Nr: 1225889	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-49 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A copy of the transcript is of record.  At the hearing, the Veteran submitted additional medical evidence along with a signed waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

Review of Virtual VA reveals no documents pertinent to this claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total rating will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Since the Veteran submitted medical evidence specifically indicating that he could not work due to his PTSD, the Board concludes that the matter has been raised before the Board.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's psychiatric symptomatology has included, primarily, avoidance, memory impairment, intrusive thoughts, nightmares, flashbacks, anger control problems, and suicidal thoughts; collectively these symptoms are suggestive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a 70 percent rating, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in September 2009.  It contained all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claim.  The Board finds that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded a VA examination of his PTSD.  The Board notes that in the VA examination, the claims folder was not made available to the examiner.  The Board recognizes, however, that the history contained in the examination report is accurate.  Furthermore, in claims for increased evaluations, the most important findings concern the current impairment that results from each disability, and not the historical record.  All identified records that are available have been obtained, and the Veteran was provided with the opportunity for a hearing.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been met.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, each following analysis is undertaken with consideration that staged ratings may be warranted.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of depressive disorder.  The Veteran has also been diagnosed with alcohol dependency.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The evidence of record reflects that the Veteran was afforded a VA examination in December 2008.  The Veteran reported flashbacks once or twice per week, nightly nightmares, impatience, a fear of driving, and difficulty coping with people and work.  The Veteran stayed at home most times.  He endorsed a poor memory.  The Veteran stated that he had nightmares where he smelled gunpowder and heard screaming.  The Veteran avoided driving because he made him nervous and angry.  He had nervousness and anxiety at least once a week.  He had given up on private therapy, group therapy, and psychoactive medications because he felt that nothing had worked for him.

The Veteran had not worked in the past year.  He stated that he had turned his business over to his daughter because he had problems communicating with people and completing tasks for his job due to his memory problems.  The Veteran reported only having one friend and a good relationship with his ex-wife and children.  He had a history of alcohol dependence, but his alcohol consumption had decreased since his last examination.  Recent use of illicit substances was denied.

The Veteran was oriented to time and place.  Recall was impaired.  Language, registration, and attention were intact.  Thought processes were linear, logical, and goal-directed.  There was no evidence of hallucinations or delusional constructs.  The Veteran denied suicidal or homicidal ideations, intentions, or plans.  There was no evidence that the Veteran's thought processes or ability to communicate were impaired.  The Veteran denied problems with activities of daily living.  He endorsed suicidal thoughts, but denied suicidal or self-injurious plans or intentions.  He denied homicidal thoughts.  Concentration was poor, and memory was impaired.  The Veteran described feeling jittery when he was anxious.

On mental status examination, the Veteran was casually dressed, appropriate to season and occasion.  He was well-groomed.  Gait and posture were unremarkable.  He was pleasant and cooperative throughout the evaluation.  Eye contact was established and maintained.  No psychomotor abnormalities were apparent.  Speech was normal in rate, tone, and volume.  Affect was normal in range and congruent to mood.  Thought processes were mostly linear, logical, and goal-directed.  There was no evidence of hallucinations, delusions, or phobias.  The Veteran denied suicidal or homicidal ideations.  He did not appear to be attending or responding to internal stimuli.  Insight and judgment were fair, and impulse control and reliability were adequate.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 50.  The examiner noted that the Veteran's current symptoms, such as persistent reexperiencing of the events, persistent avoidance of stimuli associated with or reminiscent of the events, and persistent hyperarousal, rendered the Veteran socially and occupationally impaired.

VA outpatient therapy notes dated in April 2009, noted that the Veteran had been taking medications for his PTSD symptoms.  The Veteran reported feeling irritable, depressed, and anxious, with chest pains.  Nightmares of Vietnam had gotten more intense with the smell of dead bodies and gunpowder.  On mental status examination, the Veteran was alert and oriented to person, place, and time.  His appearance was normal, and he was neatly dressed and groomed.  Behavior was normal; the Veteran was pleasant and cooperative.  Motor activity, speech, flow of thought, memory, and concentration were normal.  The Veteran had no suicidal or homicidal thoughts, no delusions, and no auditory, visual, or tactile hallucinations.  Affect, judgment, and insight were normal.  The psychiatrist assigned a GAF score of 50.

VA outpatient therapy notes dated in April 2012 reflect that the Veteran was also diagnosed with depressive disorder, not otherwise specified.  The Veteran reported that his symptoms of PTSD were not improving and were getting worse, interfering with his ability to maintain relationships and to work.  The psychologist noted that the Veteran was "grossly impaired socially and occupationally with a guarded prognosis.  P[atien]t [was] unable to work due to his current symptoms."  The Veteran was agreeable to continuing his medication.  Mental status examination was normal in appearance, behavior, motor activity, speech, flow of thought, judgment, insight, perceptions, and delusions.  The Veteran had no thoughts or plans to harm or kill self or others.  Mood was depressed and anxious. 

At his Board hearing, the Veteran testified to symptoms that were similar to those in his psychiatric records.  He also endorsed occasional panic attacks and weekly suicidal thoughts.

Based on the foregoing, the Board finds the evidence warrants a 70 percent rating for PTSD.  In this regard, the Veteran's treating psychologist described him as being "grossly impaired socially and occupationally" due to his PTSD.  The Veteran's major symptoms of avoidance, memory impairment, intrusive thoughts, nightly nightmares, flashbacks, anger control problems, occasional panic attacks, and weekly suicidal thoughts have resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.  The Veteran's psychiatrist also noted that he was unable to work due to his symptoms.  Hence, a 70 percent rating is assigned for the rating period on appeal.

The Board notes that the VA examiner and the Veteran's treating psychiatrist assigned GAF scores of 50, which are indicative of serious impairment in social, occupational or school functioning.  These GAF scores are consistent with a 70 percent rating.  When weighing these scores with the totality of the remaining evidence pertinent to the period under consideration, the Board finds that it tends to support assignment of the next higher, 70 percent rating for the Veteran's PTSD.

The evidence, however, preponderates against finding that the Veteran's PTSD warrants a 100 percent rating.  The Veteran has not ever suffered from symptoms of, or similar in severity to, gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  At his VA examinations and outpatient therapy sessions, the Veteran was appropriately groomed and dressed, cooperative, alert, and fully oriented to person, place, and time.  His attention, concentration, and memory skills were intact.  The Veteran stated that he was fully able to perform activities of daily living.  While the Veteran endorsed some suicidal thoughts, he denied suicidal intent.

There is no indication in the record that the Veteran's symptoms do more than create deficiencies in most areas, including family relations, work, and mood.  While the Board fully recognizes that the Veteran does not need to meet all, most, or even some of the criteria set forth in Diagnostic Code 9411, the overall picture of his symptomatology is most appropriately rated at 70 percent because he is not totally occupationally and socially impaired due to PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, for the rating period on appeal, the evidence supports a finding that his impairment is best approximated by the criteria for the 70 percent rating, but no more.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has additionally considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected PTSD.  Higher evaluations are available for greater levels of disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order for either period.  Id.  


ORDER

A 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran asserts he is unable to work due to the severity of his service-connected PTSD.  Furthermore, his treating psychiatrist noted in an April 2012 VA outpatient record that the Veteran was "unable to work" due to his PTSD.  It is unclear from this statement as to whether the Veteran is unemployable due to his PTSD, or simply unable to work at his job.

As noted above, pursuant to Rice, 22 Vet. App. 447, a claim for a total rating is part of the present increased rating claim as the Veteran has specifically made a claim for this benefit.  The Board notes that the Veteran has not been provided any VCAA notice regarding this claim, nor has the RO had an opportunity to adjudicate the claim.  Initial development and review is indicated at the RO before any Board consideration of this matter.  Further, an examination would also be helpful in the development of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notification letter pertaining to the unemployability claim which has been raised. Thereafter, any appropriate evidentiary development should be accomplished.

2.  Obtain updated psychiatric outpatient records from the VA Pasco Outpatient Clinic and any other outstanding records pertinent to the Veteran's claim. 

3.  Then arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist.  The entire claims file must be made available to the individual designated to examine the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should render an opinion, based upon review of the record and examination, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD, alone, renders him unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings and provide complete rationale for the conclusions reached.

4.  Then adjudicate the claim for a total rating based on unemployability due to service-connected PTSD.  If the decision is adverse to the Veteran, and he files a timely notice of disagreement, he and his representative should be furnished a statement of the case and afforded the applicable period of time within which to respond.  The case should then be returned to the Board if the Veteran submits a timely substantive appeal, and it is otherwise appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


